Citation Nr: 1542535	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left knee strain.

2.  Entitlement to service connection for a right knee disability, also claimed as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1988 and from November 2001 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial rating higher than 10 percent for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's diagnosed right knee disability had its onset in service or is otherwise etiologically related to his active service.

2.  The preponderance of the evidence weighs against a finding that the Veteran has gout at this time.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The basic criteria for service connection for gout are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Right knee

The Veteran asserts that he has a right knee disability either related to his service or to his service-connected left knee disability.

The Veteran's service treatment records (STRs) include an April 1992 report which reflects a complaint of swollen knees secondary to exercise.  A December 1993 Quad examination indicates a finding of bilateral knee swelling secondary to increased exercise or prolonged standing.  A February 1998 clinical note reflects additional complaints of bilateral knee swelling.  The assessment was resolving edema to the knees.

Post-service, evidence of record includes a June 2011 VA joints examination in which the examiner diagnosed bilateral knee strain and related left knee strain to service, but opined that the right knee strain was less likely than not caused by or a result of his service based in part on the rationale there was no objective evidence of onset of a chronic right knee condition in service.  Evidence in favor of the claim includes a January 2011 private medical opinion which included consideration of the military records.  The physician diagnosed bilateral knee osteoarthritis which began during service and related it to his in-service duties which involved climbing, squatting, and kneeling.

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current right knee disability and his military service.  As all elements of service connection have been satisfied, service connection for a right knee disability is granted.  See 38 U.S.C.A. § 1131(West 2014); 38 C.F.R. § 3.303(d) (2015).

Further discussion of the evidence is simply not warranted.  Since service connection for a right knee disability is being granted on a direct basis, there is no need to consider secondary service connection.

The nature and extent of this disability caused by service is not currently before the Board.



Gout

The Veteran contends that he has gout related to his service.  The STRs include reports of medical history dated in February 1988 and March 1999 which reflect complaints of swollen or painful joints.  However, these records are void of any treatment for or diagnosis of "gout", providing factual evidence against the claim that the Board must find to be entitled to great probative weight. 

On June 2011 VA feet examination the Veteran presented with a history of pain and left great toe swelling in 2001, emergency room care, and a diagnosis of gout.  On examination, the examiner explained that there was no objective evidence of gout.  The examiner opined that gout was not indicated on examination or in the medical record, providing highly probative evidence against this claim. 

There was no diagnosis of or treatment for gout during service and there is no medical evidence of gout since the Veteran's claim for service connection was filed in November 2009.  While the June 2011 VA examination report indicates a post-service diagnosis of gout, the examiner found no objective evidence of gout on examination.  As previously noted, on June 2011 VA examination the examiner opined that the Veteran did not have gout.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

To the extent that the Veteran complains of pain and swelling, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against this claim.  

While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with gout.

However, in any event, even if the Board assumes (arguendo) that the Veteran does have gout, there is no in-service treatment for or diagnosis of gout or an opinion relating any current gout symptoms to the Veteran's service.  As the Veteran may note, the medical opinion evidence provides significant evidence against this claim.  

The Board has taken the contention that Veteran has a current diagnosis of gout that is related to his service very seriously.  In this regard, the Board finds that the VA medical examination and opinion provides highly probative evidence against this claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examiner opined that it is less likely than not that the Veteran had gout based on the rationale that there was no objective evidence of gout on examination.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinion provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of a current diagnosis of gout, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the claim is denied.


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Board grants the claim for service connection for a right knee disability which constitutes a complete grant of the benefits sought on appeal.  Any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the claim for service connection for gout, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in May 2011 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, a relevant VA examination was obtained in June 2011.  The Board finds that the examination report and opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination, noting all findings necessary for proper adjudication of the matter, and explained a rationale for the opinion offered.  Hence, the Board finds that the VA examination and medical opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

Service connection for a right knee disability is granted.

Service connection for gout is denied.


REMAND

The Veteran contends that his service-connected left knee strain is more severe than his current evaluation of 10 percent would indicate.

The Veteran was last afforded a VA examination in June 2011 regarding his service-connected left knee strain.  Subsequent VA medical records, to specifically include a May 2013 report which shows that he was fitted for a duo medial unloader brace, suggests that his condition may have worsened since his last VA examination.

As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

While on Remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disability.  After securing any necessary authorization from him, obtain all identified treatment records.  

If possible, the Veteran himself should obtain these records and submit them to the RO in order to expedite the case.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his left knee disability.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


